DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicant’s’ claims and remarks filed 12/3/2020 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.      No new  Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17-21 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
it is believed, without wanting to be bound thereby, that both of these types of solid lipid particulate homogenate include crystalized lattice lipids (having the associated higher melting points) and interstitial lipids (having the associated lower melting points), and in which the interstitial lipids interfere with close packing between the crystalized lattice lipids” (para 0031) and disclose “ in general, the crystalized ("solid" at room temperature) lipids are saturated lipids, and the interstitial ("liquid" at room temperature) lipids are unsaturated lipids; with examples of the former including palmitic acid (m.p. About 63 degrees C.) and stearic acid (m.p. about 70 degrees C.); and, examples of the latter including oleic acid (m.p. about 14 degrees C.) and linoleic acid (m.p. minus 5 degrees C.)” (para 0032). Therefore, the Examiner is interpreting that these “interstitial spaces” occur as a result of the combination of the lipid that is solid and the lipid that is liquid. Claims 2-15, 17-21 and 26 do not cure the deficiencies of independent claims 1 and 12.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “endocannabinoid-related eicosanoids” and the claim is indefinite because absent a clear definition in the specification, the metes and bounds of the claim are unclear because it is not clear what constitutes “related” or not. 

NEW REJECTIONS
Claim Rejections - 35 USC § 103
5	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-5, 8-10, 12-15, 17-18, 20-21, 26 are  rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. “Solid Lipid Nanoparticles (SLN) and Nanostructured Lipid Carriers (NLC) for pulmonary application: A Review of the state of the art”, Bannister et al. (US 2015/0342880), Esposito et al. “Cannabinoid antagonist in nanostructured lipid carriers (NLCs):design, characterization and in vitro study” available online December 8, 2014, Lopes  “Development and Characterization of Lipid Nanoparticles prepared by Miniemulsion Technique”, Smutney et al. (US Patent 9,662,461) and Patton et al. “inhaling Medicines: delivering drugs to the body through the lungs”. 
Zimmer et al. “Solid Lipid Nanoparticles (SLN) and Nanostructured Lipid Carriers (NLC) for pulmonary application: A Review of the state of the art” (hereinafter Zimmer et al.) disclose drug delivery by inhalation using nanostructured lipid carriers which are nanosized carrier systems in which solid particles consisting of a lipid matrix are stabilized by surfactants in an aqueous phase (abstract). Advantages of lipid nanoparticles for the pulmonary application are the possibility of deep lung deposition as they can be incorporated into respirables carriers due to their small size, prolonged release and low toxicity (abstract). Table 1 describes an overview of the solid lipids for use and the liquid liquids and surfactants (see table 1 where e.g. Compritol 888 ATO and Migylol 812). Table 2 recites drug loaded nanostructured lipid nanocarrier (NLC) 
Zimmer et al. does not disclose cannabinoid receptor agonists and/or antagonists or the percent amount of the cannabinoid receptor agonists and/or antagonists. 
Bannister et al. (US 2015/0342880) (hereinafter Bannister) disclose solid solution of drugs that contain drugs such as celecoxib or a cannabionoid such as CBD (para 0066 and 0075). Bannister discloses solid solution and compositions that contain solid lipids and liquid lipids and combinations (para 0008, 0009, 0103, 0115, 0110, 0120 and 0148-combination solid lipid and liquid lipid). Cannabinoid receptor antagonists such as  rimonabant are disclosed in para 0075. Bannister discloses the amount of therapeutic compound can comprise from 1- 55% (para 0159). Bannister does not disclose the lipid carriers are nanosized however, Zimmer et al. disclose that due to their size, nanoparticles can be easily entrapped into particles or aerosolized into droplets with aerodynamically suitable properties, which enables sufficient deep lung deposition of an active compound. Furthermore, nanosized particles adhere to the mucosal surface of the lung for a longer prior of time compared to larger particles due to the small size.
Incorporation of cannabinoid antagonist in nanostructured lipid carriers is further demonstrated by Esposito et al. “Cannabinoid antagonist in nanostructured lipid carriers (NLCs):design, characterization and in vitro study” (hereinafter Esposito et al.). 
Esposito et al. disclose nanostructured lipid carriers encapsulating lipophilic drugs such as recombinant prototypical cannabinoid antagonist (abstract). The instant specification discloses examples of phyto-cannabinoids include cannabidiol (para 0043). The encapsulation efficiency was for the direct protocol 67 % w/w and the SLNs prepared from one highly purified lipid can crystallize in a perfect crystalline lattice that allows very small space for the incorporation of drugs (Figure 1a)” and that “nanostructure lipid carriers were developed and consist of a less ordered lipid matrix with imperfections due to the mixtures of solid and liquid lipids (Figure 1b)”. Therefore, it is the mixture of the solid and liquid lipids that cause the “interstitial spaces”.  The first lipid comprises one or more saturated fatty acids (e.g., steric) and the second lipid comprises one or more unsaturated fatty acids (e.g., oleic or linoleic acid).  The goal of this study was the design and production of NLC containing cannabinoid drugs. To this aim recombinant (RMN) was employed as model cannabinoid antagonist in reason of its physio-chemical characteristics that are very similar to many other cannabinoid molecules (paragraph 7 of the introduction). Esposito et al. disclose in animal studies rates were intranasal (e.g. i.n.) administered the nanostructured lipid carrier system that phyto-cannabinoid extract and/or synthetic cannabinoid is warmed, dispersed, stirred and dissolved in suitable lipid(s), a warmed antioxidant is added and stirred, followed by addition of an aqueous solution of surfactant. This heated pre-emulsion is then subjected to high pressure homogenization for an appropriate period and the resultant homogenate cooled to room temperature which results in the formation of cannabinoid SLP that vary in size from nano to micro depending on process conditions” (para 0076); the instant specification further discloses it is “noted previously in other respects, it is preferred that the combination be in an aqueous excipient-in-water emulsion including a surfactant--with polysorbate surfactant emulsions being exemplary in this connection” (para 0086); “in another aspect of the present invention, there is provided a method for producing a solid lipid particle pre-homogenate, comprising:  a. heating a mixture comprising: i. a heterogeneous lipid combination including: 1. one (or more) lipid(s) whose melting point(s) is (are) substantially above room temperature; in combination with 2. one (or more) lipid(s) whose melting point(s) is (are) substantially less than room temperature, and ii. one or more of a group selected from lipophilic API, lipophilic bioactive nonessential nutrient, or lipophilic essential nutrient” (para 0094-0099); and that “the method of this aspect of the invention further contemplates the addition of surfactant stabilizer to the mixture. The surfactant is preferably a non-ionic surfactant, preferably selected from the group consisting of polysorbates or poloxamers” (para 0102). The methods of the specification as discussed above disclose addition of surfactant to the lipids mixture which is the same process disclosed by Esposito et al. and thus it would naturally follow that the heterogeneous-lipid particles contain a monolayer of a surfactant surrounding them. Nanocarriers are disclosed which are by definition smaller than 100 micrometers in diameter as they are nanosized.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have the drug in the NLC system be that of cannabinoid receptor agonists and/or antagonists and disclosed by the combined teachings of  Bannister and Esposito. Substitution of one known drug for another for use in nanostructured lipid carriers would have been within the purview of one of ordinary skill in the art which is further demonstrated by the combined teachings of Bannister and Esposito where cannabinoid receptor antagonists are disclosed. 
None of the cited references disclose “wherein the combination is rapidly dispersible and absorbed in an individual’s nasal epithelium with peak plasma levels achieved within seven minutes”. 
Smutney et al. (US Patent 9,662,461) (hereinafter Smutney et al.) disclose pulmonary delivery and dry powder inhalers and in inhalation system for pulmonary delivery of a drug is provided, comprising: a breath-powered dry powder inhaler, and a powder formulation comprising a plurality of diketopiperazine particles; wherein the inhalation system is operably configured to emit powder particles that are absorbed into the blood to yield a peak concentration of the drug in less than or equal to 30, 25, 20, or 15 minutes. While Smutney et al. does not state it is the cannabinoid antagonist,  Patton . 


6.	Claims  12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over over Zimmer et al. “Solid Lipid Nanoparticles (SLN) and Nanostructured Lipid Carriers (NLC) for pulmonary application: A Review of the state of the art”, Bannister et al. (US 2015/0342880), Esposito et al. “Cannabinoid antagonist in nanostructured lipid carriers (NLCs):design, characterization and in vitro study” available online December 8, 2014, Lopes  “Development and Characterization of Lipid Nanoparticles prepared by Miniemulsion Technique”, Smutney et al. (US Patent 9,662,461) and Patton et al. “inhaling Medicines: delivering drugs to the body through the lungs”” and in view of Hearn et al.  (US 2017/0056368). 
	The modified Zimmer et al. has been discussed supra and  disclose cannabinoid compositions for delivery via but does not disclose the synthetic cannabinoid as claimed. Hearn et al.  (US 2017/0056368) disclose synthetic cannabinoids suitable for use include JWH-018 (para 0032). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to administer the synthetic cannabinoid drugs as in Hearn et al. via the inhalation delivery systems of Zimmer and Espostio. One would have been motivated to substitute one cannabimimetic cannabinoid  for another suitable for intranasal administration.  



7.	Claims 1-2 and 6 -7 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. “Solid Lipid Nanoparticles (SLN) and Nanostructured Lipid Carriers (NLC) for pulmonary application: A Review of the state of the art”, Bannister et al. (US 2015/0342880), Esposito et al. “Cannabinoid antagonist in nanostructured lipid carriers (NLCs):design, characterization and in vitro study” available online December 8, 2014, Lopes  “Development and Characterization of Lipid Nanoparticles prepared by Miniemulsion Technique”, Smutney et al. (US Patent 9,662,461) and Patton et al. “inhaling Medicines: delivering drugs to the body through the lungs” as applied to claims 1-5, 8-10, 12-15, 17-18, 20-21, 26 above, and further in view of Russo “Taming THC: potential cannabis synergy and phytocannabinoid-terpenoid entourage effects”.
.

8.	Claims 1, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. “Solid Lipid Nanoparticles (SLN) and Nanostructured Lipid Carriers (NLC) for pulmonary application: A Review of the state of the art”, Bannister et al. (US 2015/0342880), Esposito et al. “Cannabinoid antagonist in nanostructured lipid carriers (NLCs):design, characterization and in vitro study” available online December 8, 2014, Lopes  “Development and Characterization of Lipid Nanoparticles prepared by Miniemulsion Technique”, Smutney et al. (US Patent 9,662,461) and Patton et al. “inhaling Medicines: delivering drugs to the body through the lungs” as applied to claims 1-5, 8-10, 12-15, 17-18, 20-21, 26 above, and further in view of Zoltan et al. (US Patent 4,790, 305) and Pilkiewicz (CA 2351063). 

RESPONSE TO ARGUMENTS
9.	Applicants’ arguments have been fully considered and are not pervasive for the reasons as below. 
	Applicants argue that one of ordinary skill in the art would understand the term “interstitial spaces” as used in the application and claims. With regards to claim 19 Applicants argue that one of ordinary skill in the art would understand from the application that endocannabinoid-related eicosanoids include eicosanoids which have an impact on the endocannabinoid system of mammals and in particular, that of humans. 
	In response, the Examiner respectfully submits that the Examiner maintains that one of ordinary skill in the art would not readily know what is encompassed by  
	In response, the Examiner respectfully submits that the claim does not set forth the metes and bounds of what “endocannabinoid-related eicosanoids” would be used and thus the 112 is maintained. 
	 Applicants’ arguments are moot in view of the Amendment and new grounds of rejection which has been necessitated by amendment. Esposito did not disclose any release profile and thus was withdrawn as the primary reference however, is still applicable as prior art for use of cannabinoid receptor antagonists in NLC. 

CONCLUSION 
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



CORRESPONDENCE
11.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615